In a turnover proceeding pursuant to CPLR article 52, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Fierro, J.), entered February 7, 1996, which, upon granting the cross motion of the respondent Port Authority of New York and New Jersey a/k/a Port Authority of NY & NJ, dismissed the petition insofar as asserted against that respondent.
Ordered that the judgment is affirmed, with costs, for reasons stated by Justice Fierro at the Supreme Court. Joy, J. P., Goldstein, Florio and McGinity, JJ., concur.